94 N.Y.2d 858 (1999)
In the Matter of WORLD TRADE CENTER BOMBING LITIGATION.
STEERING COMMITTEE (Representing Plaintiffs), Respondent,
v.
PORT AUTHORITY OF NEW YORK AND NEW JERSEY, Appellant.
Court of Appeals of the State of New York.
Submitted November 15, 1999.
Decided December 21, 1999.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie. The terms of this Court's remittitur were not violated and an appeal therefore does not lie as of right.